DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The compound of claim 13 does not satisfy h is 1; i is not (1-h); and/or (0<j≤1 and 0<k≤1).  Therefore, the claim does not contain all the limitations of the claim upon . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanga (US Pub. No. 2011/0031105).
Miyanga teaches a compound of formula NaxLi(1-x)FePO4 wherein 0<x<1 ([0064]).  The compound of Miyanga reads on the claimed compound wherein y is1 and 0<x<1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 10, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanga (US Pub. No. 2011/0031105).
	Regarding Claims 1 and 2:  Miyanga teaches a compound of formula NaxLi(1-x)MPO4 wherein 0<x<1 ([0064]).  Miyanga teaches that as M any of Fe, Co, Ni, and Mn can be used ([0064]).  

Regarding Claim 10:  Miyanga teaches the compound has an olivine structure ([0065]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanga (US Pub. No. 2011/0031105).
Miyanga teaches a compound of formula NaxLi(1-x)MPO4 wherein 0<x<1 ([0064]).  Miyanga teaches that as M any of Fe, Co, Ni, and Mn can be used ([0064]).  
Miyanga does not specifically teach the compound wherein x is 0.966.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Therefore, at the time of the invention a person of ordinary skill in the art would have been motivated to use the compound wherein x is 0.966 with a reasonable expectation of success as it lies within the range of values disclosed by Miyanga for x.

Allowable Subject Matter
Claims 14, 15, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.  Regarding claim 12, Applicant argues in the reply filed October 4, 2021 that there is no specific teaching or suggestion to a sodium composition of 0.966 in Miyanaga.  However, as set forth above, Miyanaga teaches that x may be 0 to 1.  As 0.966 falls within the range disclosed by Miyanaga, a person of ordinary skill in the art would have been motivated to use the compound wherein x is 0.966 with a reasonable expectation of success.  One of ordinary skill in the art would simply be using a value of x that is disclosed by Miyanaga as being suitable for the invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 19, 2022